internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-100597-00 date date x a b ira d1 d2 d3 d4 year year year year a b dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a the vice-president of x represents that x became an s_corporation for federal_income_tax purposes effective for year its first taxable_year by agreement with x b became eligible to purchase shares of x at the beginning of year b’s banker advised b to have b’s ira ira rather than b directly purchase the x stock a represents that neither b’s banker nor the custodian of ira ever indicated to b that ira might not be an eligible s_corporation shareholder a further represents that no one working with or for x recognized the potential problem and x’s employees followed b’s instructions to issue x stock to ira in exchange for cash from ira on d2 of year x transferred a certificate for a shares of x stock to ira on d3 of year x transferred a certificate for b shares of x stock to ira during negotiations regarding a potential sale of x outside attorneys discovered that x stock was held by an ira on d4 of year all of the shares of x stock that had been transferred to ira were redeemed and canceled in the company records of x the president of x represents that the termination of its election to be taxed as an s_corporation was inadvertent and was not motivated by tax_avoidance intent for year and all subsequent taxable years b has reported all corporate items of allocable income and loss on b’s individual income_tax returns x and its shareholders consent to adjustments consistent with the treatment of x as an s_corporation sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year for taxable years beginning on or before date sec_1361 provided that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that the termination of x’s s_corporation_election occurred on d2 of year we further conclude that the termination was an inadvertent termination within the meaning of sec_1362 in addition we conclude that x’s s_corporation_election would have terminated on d3 of year this potential termination would have been inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from d2 of year to d4 of year and thereafter provided that x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 during the period from d2 of year to d4 of year b will be treated as a shareholder of x as a shareholder of x b must report b’s pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
